United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.C., Appellant
and
U.S. POSTAL SERVICE, TEXTILE FINANCE
POST OFFICE, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-170
Issued: June 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 30, 2013 appellant, through her attorney, filed a timely appeal from
August 12 and September 25, 2013 nonmerit decisions of the Office of Workers’ Compensation
Programs (OWCP). As more than 180 days elapsed between the last merit decision dated
February 22, 2012 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of her claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP, in its August 12 and September 25, 2013 decisions,
properly denied appellant’s requests for reconsideration as they were untimely filed and failed to
demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 1, 2011 appellant, then a 52-year-old sales associate clerk, filed an occupational
disease claim alleging that she sustained an injury to her neck, shoulder, arms and hands as a
result of repetitive work duties. She did not stop work.
By decision dated June 3, 2011, OWCP denied appellant’s claim after finding that she
had not submitted factual evidence sufficient to show that she experienced repetitive work duties
as alleged.
On November 19, 2011 appellant requested reconsideration.2 In a decision dated
February 22, 2012, OWCP modified its June 3, 2011 decision to reflect that she had established
the occurrence of the work factors identified as causing her condition. It mailed a copy of the
decision to appellant’s authorized representative.
By letter dated November 12, 2012, counsel stated, “I am submitting documentation to
support the above-numbered claim. Upon receipt, please review the file and provide the status.”
He enclosed a November 5, 2012 medical report from Dr. Antoine G. Khoury, a chiropractor.3
On April 15, 2013 OWCP received a January 8, 2013 report from Dr. Frederic G. Nicola,
a Board-certified orthopedic surgeon, who diagnosed cervical degenerative disc disease with
radiculopathy and lumbosacral degenerative disc disease. Dr. Nicola stated, “Based upon the
review of medical records, history and physical examination, [appellant] has sustained a
permanent aggravation of her cervical and lumbar degenerative joint disease, which qualifies as
an injury under [OWCP].”
By letter dated May 14, 2013, counsel related that on March 19, 2013 he had forwarded a
January 8, 2013 report from Dr. Nicola. He asserted that OWCP had also received the January 8,
2013 report within one year of its prior denial. Counsel requested that OWCP determine whether
the report was “sufficient for reconsideration.”
In a letter dated June 5, 2013, counsel asserted that he had requested reconsideration
before OWCP on December 5, 2012. On July 25, 2013 OWCP informed him that it did not have
a request for reconsideration. By letter dated August 1, 2013, counsel related that he had
submitted medical evidence from Dr. Nicola in April 2013 and noted that OWCP had also
received a January 8, 2013 medical report from Dr. Nicola. Citing S.C.,4 he argued that a request
for reconsideration did not need to be on any certain form and that OWCP had an obligation to
develop new medical evidence received.
2

Appellant designated counsel as her representative on January 9, 2012.

3

Dr. Khoury diagnosed cephalgia, cervical radiculopathy, carpal tunnel syndrome, thoracic and lumbosacral
sprain and strain, a cervical discogenic condition, degenerative disc disease and stenosis, a disc herniation at L4-5
and degenerative disc disease of the lumbosacral spine. He advised that it was “reasonable that [appellant] sustained
injury to her neck, back and both wrists in the course of employment at the [employing establishment] from
January 1979 through the present time.”
4

Docket No. 13-738 (issued July 8, 2013).

2

By decision dated August 12, 2013, OWCP denied appellant’s request for reconsideration
as untimely and insufficient to establish clear evidence of error. It indicated that it had received
her request for reconsideration, submitted by her attorney, on May 16, 2013, more than one year
from the last merit decision. OWCP found that the evidence was insufficient to establish clear
evidence of error.
On September 6, 2013 appellant, through her attorney, requested reconsideration. He
argued that in S.C.,5 the Board found that “the filing of additional information constituted a
request for reconsideration.” Counsel also maintained that OWCP found that appellant had
established fact of injury in its February 22, 2012 decision but denied the claim based on causal
relationship. He contended that the January 8, 2013 report from Dr. Nicola was sufficient to
establish causal relationship. Counsel asserted that appellant did not disagree with the
February 22, 2012 decision and thus the prior procedure was to submit additional evidence rather
than to request reconsideration. He enclosed the case of S.C., in support of his contention.
By decision dated September 25, 2013, OWCP denied appellant’s request for
reconsideration after finding that the request was untimely filed and did not show clear evidence
of error. It determined that it was not required to further develop a claim upon receipt of new
medical evidence and that a request for reconsideration was necessary to consider the evidence.
OWCP further found that the Board case of S.C., was not relevant to the instant case as in that
case a claimant’s attorney asked OWCP to review submitted evidence within the one-year period
for requesting reconsideration.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.6 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.7
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.8 To establish clear evidence of error, a

5

Id.

6

See supra note 1.

7

20 C.F.R. § 10.607.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011).

3

claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.9
ANALYSIS
OWCP determined that appellant failed to file timely applications for review. Its
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.10 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.11
The Board finds that OWCP improperly determined that appellant’s request for
reconsideration was not timely filed within the one-year time limitation period set forth in
section 10.607. OWCP issued its last merit decision denying her occupational disease claim on
February 22, 2012. Appellant had until February 22, 2013 to provide OWCP with a request for
reconsideration.12 OWCP determined that she requested reconsideration on May 14, 2013,
which was not within the one-year time limitation. The Board finds, however, that appellant’s
counsel, submitted a November 12, 2012 request for reconsideration that was received by OWCP
on November 15, 2012, within the required one-year time period.
In his November 12, 2012 letter, appellant’s attorney indicated that he was submitting
documentation relevant to OWCP file number and requested that upon receipt OWCP review the
file and provide the status. He submitted additional medical evidence. Although the
November 12, 2012 letter does not mention the word reconsideration, the Board has found that
there may be a request for reconsideration in situations where a letter does not contain the word
reconsideration.13 In S.C., the claimant’s attorney submitted an August 22, 2012 letter enclosing
new medical evidence and requesting that OWCP review the evidence and accept the claim. The
Board found that, even though counsel did not use the word reconsideration, he submitted
relevant information with the file number and thus the letter constituted a request for
reconsideration.
In Jack D. Johnson,14 the claimant advised in correspondence dated
February 15, 2005 that he was enclosing pertinent information related to his claim and provided
his file number and new medical evidence. The Board found that, as he had submitted new
medical evidence and provided the file number, his February 15, 2005 letter constituted a request
for reconsideration. Consequently, as appellant’s attorney submitted additional evidence under

9

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman,
55 ECAB 143 (2003).
10

20 C.F.R. § 10.607(a).

11

Robert F. Stone, supra note 9.

12

See supra note 8 at Chapter 2.1602(4) (October 2011). For decisions issued on or after Augusts 29, 2011, the
one-year period begins on the date of the original decision and the application for reconsideration must be received
by OWCP within one year of the date of OWCP’s decision for which review is sought.
13

See S.A., Docket No. 12-1019 (issued October 15, 2012); Jack D. Johnson, 57 ECAB 593 (2006); Vincente P.
Taimanglo, 45 ECAB 504 (1994).
14

See Jack D. Johnson, id.

4

the appropriate file number and requested that OWCP review the evidence, the Board finds that
the November 12, 2012 letter constituted a request for reconsideration.
The Board finds that, as appellant timely requested reconsideration, OWCP improperly
denied her reconsideration requests in its August 12 and September 25, 2013 decisions by
applying the legal standard reserved for cases where reconsideration is requested after more than
one year. The Board will remand the case to OWCP for review of the evidence under the
standard of review for a timely reconsideration request and to undertake any additional
development deemed necessary, to be followed by the issuance of an appropriate decision.
CONCLUSION
The Board finds that appellant’s November 12, 2012 letter constituted a request for
reconsideration which was timely filed within one year of the February 22, 2012 merit decision.
The Board will remand the case for review of this evidence under the proper standard of review
for a timely reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the September 25 and August 12, 2013 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: June 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

